     HOYER & HICKS
1    Richard A. Hoyer (SBN 151931)
     rhoyer@hoyerlaw.com
2    Ryan L. Hicks (SBN 260284)
     rhicks@hoyerlaw.com
3    Sean D. McHenry (SBN 284175)
     smchenry@hoyerlaw.com
4    Nicole B. Gage (SBN 318005)
     ngage@hoyerlaw.com
5    4 Embarcadero Center, Suite 1400
     San Francisco, CA 94111
6    tel (415) 766-3539
     fax (415) 276-1738
7
     UNITED EMPLOYEES LAW GROUP, PC
8    Walter Haines (SBN 71075)
     walter@whaines.com
9    5500 Bolsa Avenue, Suite 201
     Huntington Beach, CA 92649
10   tel (562) 256-1047
     fax (562) 256-1006
11
     Attorneys for Plaintiff
12   AMBER HARTLEY
13   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
14   Cameron M. Peyton, State Bar No. 299523
     Email: cpeyton@fisherphillips.com
15   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
16   Sacramento, CA 95814
     Telephone (916) 210-0400
17   Facsimile (916) 210-0401
18   Attorneys for Defendants
     ON MY OWN COMMUNITY SERVICES, and
19   ON MY OWN INDEPENDENT LIVING SERVICES
20                                         UNITED STATES DISTRICT COURT
21                                         EASTERN DISTRICT OF CALIFORNIA
22   AMBER HARTLEY and JANICE TAYLOR                        Case No. 2:17-cv-00353-KJM-EFB
     on behalf of all others similarly situated,
23                                                          STIPULATED PROTECTIVE ORDER;
                                           Plaintiffs,      [PROPOSED] ORDER
24
                                     vs.                    Action filed: February 17, 2017
25
     ON MY OWN, INC., ON MY OWN
26   COMMUNITY SERVICES, and ON MY
     OWN INDEPENDENT LIVING SERVICES.
27
                                           Defendants,
28

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                            1
     Case No. 2:17-cv-00353-KJM-EF
1               Pursuant to the Court’s direction at the September 27, 2018 status conference, based on
2    the entire record of proceedings herein, and in particular on the stipulation of Plaintiff AMBER
3    HARTLEY and DEFENDANTS ON MY OWN COMMUNITY SERVICES and ON MY OWN
4    INDEPENDENT LIVING SERVICES,
5    IT IS HEREBY ORDERED THAT:
6    1. PURPOSES AND LIMITATIONS
7               Disclosure and discovery activity in this action are likely to involve production of
8    confidential, proprietary, or private information for which special protection from public disclosure
9    and from use for any purpose other than prosecuting this litigation may be warranted.
10   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
11   Protective Order. The parties acknowledge that this Order does not confer blanket protections on
12   all disclosures or responses to discovery and that the protection it affords from public disclosure
13   and use extends only to the limited information or items that are entitled to confidential treatment
14   under the applicable legal principles. The parties further acknowledge, as set forth in Section
15   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
16   information under seal; Civil Local Rules 141-141.1 set forth the procedures that must be followed
17   and the standards that will be applied when a party seeks permission from the court to file material
18   under seal.
19   2. DEFINITIONS
20              2.1         Challenging Party: a Party or Non-Party that challenges the designation of
21   information or items under this Order.
22              2.2         “CONFIDENTIAL” Information or Items: information (regardless of how it is
23   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
24   of Civil Procedure 26(c).
25              2.3         Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
26   well as their support staff).
27              2.4         Designating Party: a Party or Non-Party that designates information or items that
28   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                         2
     Case No. 2:17-cv-00353-KJM-EF
1               2.5         Disclosure or Discovery Material: all items or information, regardless of the medium
2    or manner in which it is generated, stored, or maintained (including, among other things,
3    testimony, transcripts, and tangible things), that are produced or generated in disclosures or
4    responses to discovery in this matter.
5               2.6         Expert: a person with specialized knowledge or experience in a matter pertinent to
6    the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
7    a consultant in this action.
8               2.7         House Counsel: attorneys who are employees of a party to this action. House
9    Counsel does not include Outside Counsel of Record or any other outside counsel.
10              2.8         Non-Party: any natural person, partnership, corporation, association, or other legal
11   entity not named as a Party to this action.
12              2.9         Outside Counsel of Record: attorneys who are not employees of a party to this
13   action but are retained to represent or advise a party to this action and have appeared in this
14   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of that
15   party.
16              2.10        Party: any party to this action, including all of its officers, directors, employees,
17   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
18              2.11        Producing Party: a Party or Non-Party that produces Disclosure or Discovery
19   Material in this action.
20              2.12        Professional Vendors: persons or entities that provide litigation support services
21   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
22   organizing, storing, or retrieving data in any form or medium) and their employees and
23   subcontractors.
24              2.13        Protected Material: any Disclosure or Discovery Material that is designated as
25   “CONFIDENTIAL.”
26              2.14        Receiving Party: a Party that receives Disclosure or Discovery Material from a
27   Producing Party.
28   ///

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                             3
     Case No. 2:17-cv-00353-KJM-EF
1    3. SCOPE
2               The protections conferred by this Stipulation and Order cover not only Protected Material
3    (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
4    all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
5    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
6    However, the protections conferred by this Stipulation and Order do not cover the following
7    information: (a) any information that is in the public domain at the time of disclosure to a Receiving
8    Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
9    publication not involving a violation of this Order, including becoming part of the public record
10   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
11   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained
12   the information lawfully and under no obligation of confidentiality to the Designating Party. Any
13   use of Protected Material at trial shall be governed by a separate agreement or order.
14   4. DURATION
15              Even after final disposition of this litigation, the confidentiality obligations imposed by this
16   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
17   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
18   and defenses in this action, with or without prejudice; and (2) final judgment herein after the
19   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
20   including the time limits for filing any motions or applications for extension of time pursuant to
21   applicable law.
22   5. DESIGNATING PROTECTED MATERIAL
23              5.1         Exercise of Restraint and Care in Designating Material for Protection. Each Party
24   or Non-Party that designates information or items for protection under this Order must take care
25   to limit any such designation to specific material that qualifies under the appropriate standards.
26   The Designating Party must designate for protection only those parts of material, documents,
27   items, or oral or written communications that qualify – so that other portions of the material,
28   ///

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                            4
     Case No. 2:17-cv-00353-KJM-EF
1    documents, items, or communications for which protection is not warranted are not swept
2    unjustifiably within the ambit of this Order.
3               Mass, indiscriminate, or routinized designations are prohibited. Designations that are
4    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
5    unnecessarily encumber or retard the case development process or to impose unnecessary
6    expenses and burdens on other parties) expose the Designating Party to sanctions.
7               If it comes to a Designating Party’s attention that information or items that it designated
8    for protection do not qualify for protection, that Designating Party must promptly notify all other
9    Parties that it is withdrawing the mistaken designation.
10              5.2         Manner and Timing of Designations. Except as otherwise provided in this Order
11   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
12   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
13   designated before the material is disclosed or produced.
14              Designation in conformity with this Order requires:
15              (a) for information in documentary form (e.g., paper or electronic documents, but excluding
16   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
17   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
18   portions of the material on a page qualifies for protection, the Producing Party also must clearly
19   identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party
20   or Non-Party that makes original documents or materials available for inspection need not
21   designate them for protection until after the inspecting Party has indicated which material it would
22   like copied and produced. During the inspection and before the designation, all of the material
23   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
24   identified the documents it wants copied and produced, the Producing Party must determine
25   which documents, or portions thereof, qualify for protection under this Order. Then, before
26   producing the specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
27   to each page that contains Protected Material. If only a portion or portions of the material on a
28   ///

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                       5
     Case No. 2:17-cv-00353-KJM-EF
1    page qualifies for protection, the Producing Party also must clearly identify the protected
2    portion(s) (e.g., by making appropriate markings in the margins).
3               (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
4    Designating Party identify on the record, before the close of the deposition, hearing, or other
5    proceeding, all protected testimony.
6               (c) for information produced in some form other than documentary and for any other
7    tangible items, that the Producing Party affix in a prominent place on the exterior of the container
8    or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
9    portion or portions of the information or item warrant protection, the Producing Party, to the extent
10   practicable, shall identify the protected portion(s).
11              5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
12   designate qualified information or items does not, standing alone, waive the Designating Party’s
13   right to secure protection under this Order for such material. Upon timely correction of a
14   designation, the Receiving Party must make reasonable efforts to assure that the material is
15   treated in accordance with the provisions of this Order.
16   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
17              6.1         Timing of Challenges. Any Party or Non-Party may challenge a designation of
18   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
19   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
20   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
21   challenge a confidentiality designation by electing not to mount a challenge promptly after the
22   original designation is disclosed.in accordance with the provisions of this Order.
23              6.2         Meet and Confer. The Challenging Party shall initiate the dispute resolution
24   process by providing written notice of each designation it is challenging and describing the basis
25   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
26   notice must recite that the challenge to confidentiality is being made in accordance with this
27   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
28   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                         6
     Case No. 2:17-cv-00353-KJM-EF
1    forms of communication are not sufficient) within 14 days of the date of service of notice. In
2    conferring, the Challenging Party must explain the basis for its belief that the confidentiality
3    designation was not proper and must give the Designating Party an opportunity to review the
4    designated material, to reconsider the circumstances, and, if no change in designation is offered,
5    to explain the basis for the chosen designation. A Challenging Party may proceed to the next
6    stage of the challenge process only if it has engaged in this meet and confer process first or
7    establishes that the Designating Party is unwilling to participate in the meet and confer process
8    in a timely manner.
9               6.3         Judicial Intervention. If the Parties cannot resolve a challenge without court
10   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
11   Civil Local Rules 141 (and in compliance with Civil Local Rule 141.1, if applicable) within 21 days
12   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
13   process will not resolve their dispute, whichever is earlier. Each such motion must be
14   accompanied by a competent declaration affirming that the movant has complied with the meet
15   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party
16   to make such a motion including the required declaration within 21 days (or 14 days, if applicable)
17   shall automatically waive the confidentiality designation for each challenged designation. In
18   addition, the Challenging Party may file a motion challenging a confidentiality designation at any
19   time if there is good cause for doing so, including a challenge to the designation of a deposition
20   transcript or any portions thereof. Any motion brought pursuant to this provision must be
21   accompanied by a competent declaration affirming that the movant has complied with the meet
22   and confer requirements imposed by the preceding paragraph.
23              The burden of persuasion in any such challenge proceeding shall be on the Designating
24   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
25   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
26   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
27   file a motion to retain confidentiality as described above, all parties shall continue to afford the
28   ///

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                      7
     Case No. 2:17-cv-00353-KJM-EF
1    material in question the level of protection to which it is entitled under the Producing Party’s
2    designation until the court rules on the challenge.
3    7. ACCESS TO AND USE OF PROTECTED MATERIAL
4               7.1         Basic Principles. A Receiving Party may use Protected Material that is disclosed
5    or produced by another Party or by a Non-Party in connection with this case only for prosecuting,
6    defending, or attempting to settle this litigation. Such Protected Material may be disclosed only
7    to the categories of persons and under the conditions described in this Order. When the litigation
8    has been terminated, a Receiving Party must comply with the provisions of section 13 below
9    (FINAL DISPOSITION).
10              Protected Material must be stored and maintained by a Receiving Party at a location and
11   in a secure manner that ensures that access is limited to the persons authorized under this Order.
12              7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
13   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
14   information or item designated “CONFIDENTIAL” only to:
15              (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
16   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
17   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that
18   is attached hereto as Exhibit A;
19              (b) the officers, directors, and employees (including House Counsel) of the Receiving
20   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
23   reasonably necessary for this litigation and who have signed the “Acknowledgment and
24   Agreement to Be Bound” (Exhibit A);
25              (d) the court and its personnel;
26              (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
27   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                         8
     Case No. 2:17-cv-00353-KJM-EF
1               (f) during their depositions, witnesses in the action to whom disclosure is reasonably
2    necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
3    unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
4    deposition testimony or exhibits to depositions that reveal Protected Material must be separately
5    bound by the court reporter and may not be disclosed to anyone except as permitted under this
6    Stipulated Protective Order.
7               (g) the author or recipient of a document containing the information or a custodian or other
8    person who otherwise possessed or knew the information.
9    8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
10         LITIGATION
11              If a Party is served with a subpoena or a court order issued in other litigation that compels
12   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
13   must:
14              (a) promptly notify in writing the Designating Party. Such notification shall include a copy
15   of the subpoena or court order;
16              (b) promptly notify in writing the party who caused the subpoena or order to issue in the
17   other litigation that some or all of the material covered by the subpoena or order is subject to this
18   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
19              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
20   Designating Party whose Protected Material may be affected. If the Designating Party timely
21   seeks a protective order, the Party served with the subpoena or court order shall not produce any
22   information designated in this action as “CONFIDENTIAL” before a determination by the court
23   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party shall bear the burden and expense of seeking protection in
25   that court of its confidential material – and nothing in these provisions should be construed as
26   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
27   another court.
28   ///

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                         9
     Case No. 2:17-cv-00353-KJM-EF
1    9. A NON_PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
2         LITIGATION
3               (a) The terms of this Order are applicable to information produced by a Non-Party in this
4    action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
5    connection with this litigation is protected by the remedies and relief provided by this Order.
6    Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
7    additional protections.
8               (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
9    Party’s confidential information in its possession, and the Party is subject to an agreement with
10   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
11                          (1) promptly notify in writing the Requesting Party and the Non-Party that some or
12              all of the information requested is subject to a confidentiality agreement with a Non-Party;
13                          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
14              in this litigation, the relevant discovery request(s), and a reasonably specific description
15              of the information requested; and
16                          (3) make the information requested available for inspection by the Non-Party.
17              (c) If the Non-Party fails to object or seek a protective order from this court within 14 days
18   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
19   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
20   a protective order, the Receiving Party shall not produce any information in its possession or
21   control that is subject to the confidentiality agreement with the Non-Party before a determination
22   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and
23   expense of seeking protection in this court of its Protected Material.
24   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
26   Material to any person or in any circumstance not authorized under this Stipulated Protective
27   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                          10
     Case No. 2:17-cv-00353-KJM-EF
1    Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
2    made of all the terms of this Order, and (d) request such person or persons to execute the
3    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
4    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
5          MATERIAL
6               When a Producing Party gives notice to Receiving Parties that certain inadvertently
7    produced material is subject to a claim of privilege or other protection, the obligations of the
8    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
9    is not intended to modify whatever procedure may be established in an e-discovery order that
10   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
11   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
12   communication or information covered by the attorney-client privilege or work product protection,
13   the parties may incorporate their agreement in the stipulated protective order submitted to the
14   court.
15              The production of privileged or work-product protected documents, electronically stored
16   information ("ESI") or information, whether inadvertent or otherwise, is not a waiver of the
17   privilege or protection from discovery in this case or in any other federal or state proceeding. This
18   Order shall be interpreted to provide the maximum protection allowed by Federal Rule of
19   Evidence 502(d).
20   12. MISCELLANEOUS
21              12.1        Right to Further Relief. Nothing in this Order abridges the right of any person to
22   seek its modification by the court in the future.
23              12.2        Right to Assert Other Objections. By stipulating to the entry of this Protective Order
24   no Party waives any right it otherwise would have to object to disclosing or producing any
25   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
26   Party waives any right to object on any ground to use in evidence of any of the material covered
27   by this Protective Order.
28   ///

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                             11
     Case No. 2:17-cv-00353-KJM-EF
1               12.3 Filing Protected Material.
2               (a) Without written permission from the Designating Party or a court order secured after
3    appropriate notice to all interested persons, a Party may not file in the public record in this action
4    any Protected Material. A Party that seeks to file under seal any Protected Material must comply
5    with Civil Local Rules 141-141.1. Protected Material may only be filed under seal pursuant to a
6    court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil
7    Local Rules 141-141.1, a sealing order will issue only upon a request establishing that the
8    Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
9    protection under the law.
10              (b) In addition to the provisions of Civil Local Rules 141-141.1, if the Submitting Party is
11   seeking to file under seal a document designated as confidential by the opposing party or a
12   nonparty pursuant to a protective order, or a document containing information so designated by
13   an opposing party or a non-party, the Submitting Party's Notice of Request to File Under Seal
14   must identify the document or portions thereof which contain the designated confidential material
15   and identify the party that has designated the material as confidential (“the Designating Party”).
16                          (1) Within 4 days of the filing of the Notice of Request to File Under Seal, the
17              Designating Party must file a declaration establishing that all of the designated material is
18              sealable.
19                          (2) If the Designating Party does not file a responsive declaration and the Request
20              to File Under Seal is denied, the Submitting Party may file the document in the public
21              record no earlier than 4 days, and no later than 10 days, after the request is denied. A
22              Judge may delay the public docketing of the document upon a showing of good cause.
23   13. FINAL DISPOSITION
24              Within 60 days after the final disposition of this action, as defined in paragraph 4, each
25   Receiving Party must return all Protected Material to the Producing Party or destroy such
26   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
27   compilations, summaries, and any other format reproducing or capturing any of the Protected
28   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                          12
     Case No. 2:17-cv-00353-KJM-EF
1    submit a written certification to the Producing Party (and, if not the same person or entity, to the
2    Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
3    the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party
4    has not retained any copies, abstracts, compilations, summaries or any other format reproducing
5    or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
6    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
7    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
8    product, and consultant and expert work product, even if such materials contain Protected
9    Material. Any such archival copies that contain or constitute Protected Material remain subject to
10   this Protective Order as set forth in Section 4 (DURATION).
11              Respectfully submitted,
12
     Date: October 11, 2018                               HOYER & HICKS
13
                                                          /s/ Ryan L. Hicks (authorized on
14                                                        October 11, 2018)
                                                          Richard A. Hoyer
15                                                        Ryan L. Hicks
                                                          Sean D. McHenry
16                                                        Attorneys for Plaintiff
                                                          AMBER HARTLEY
17

18   Date: October 11, 2018                               FISHER PHILLIPS
19
                                                          /s/ Cameron M. Peyton
20
                                                          Alden J. Parker
21                                                        Cameron M. Peyton
                                                          Attorneys for Defendants
22                                                        ON MY OWN COMMUNITY SERVICES
                                                          and ON MY OWN INDEPENDENT
23                                                        LIVING SERVICES

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                    13
     Case No. 2:17-cv-00353-KJM-EF
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
1

2

3    DATED: October 24, 2018            _________________________________________
                                        UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                              14
     Case No. 2:17-cv-00353-KJM-EF
                                                     EXHIBIT A
1
                                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
2
            I, _______________________, have reviewed the Stipulated Protective Order in the
3    matter of Hartley, et al. v. On My Own, Inc., et al., United States District Court, Eastern District of
     California, Case No. 2:17-cv-00353-KJM-EFB. By signing this Acknowledgment and Agreement
4    to be Bound, I affirm that I agree to be bound by the terms of the Stipulated Protective Order
     under penalty of perjury under the laws of the State of California.
5
                Executed this _____ day of ____________, 20___ in ________________________.
6
     Printed name: _______________________________
7
     Signature: __________________________________
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                                                       15
     Case No. 2:17-cv-00353-KJM-EF
